Citation Nr: 0333427	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  94-25 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability of the 
left lower extremity, to include the left knee and left 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

On July 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA special 
orthopedic examination conducted by an 
orthopedic surgeon or other appropriate 
specialist in order to determine the 
nature and etiology of any 
disability(ies) of the left lower 
extremity.  The claims folder and a copy 
of this memorandum must be provided to 
the examiner for review.  The examiner 
must annotate in the examination report 
that the claims folder has been reviewed.  

Due to the complexity of this case and 
the amount of medical evidence involved, 
a brief synopsis will be provided of such 
evidence below.  However, it is again 
stressed that the examiner must review 
the entire claims folder, and certify in 
writing in the examination report that 
such review has been completed.  

Brief Summary of Medical History

Service History:  In April 1977 the 
veteran sprained his right foot.  One 
assessment was that he had sustained 
trauma in the pedal tendon.  In May 1978 
the veteran reported hurting his left 
knee when he dropped an M-60 on it.  
Examination revealed swelling and 
discoloration.  The assessment was that 
he had bruised his knee.  

On separation examination in May 1979 the 
veteran did not specify a left knee 
problem but did report a history of 
broken bones and a "trick" or locked 
knee.  Examination of the lower 
extremities was found to be normal.  

Post-Service History

February 1990:  The veteran was seen at 
Metroplex Emergency Clinic for an 
inversion type injury to his left ankle 
after slipping in a puddle of water.  
Examination revealed moderate swelling of 
the lateral ligamentous structures and 
pinpoint tenderness of other ligaments.  
The diagnosis was a class II ankle 
sprain, recent.  It was subsequently 
opined that the "talr/fibula" ligament 
had been torn.  

VA orthopedic exam, December 1990:  X-
rays of the right foot were normal.  X-
rays of the right ankle revealed a small 
ossific density that may represent an old 
avulsion fracture or an accessory 
ossicle.  The examiner diagnosed a 
history of a grade 3 ankle sprain.  

VA general examination, December 1990: 
The examiner noted a right foot and ankle 
injury as well as a left foot injury in 
exercise by history.  

VA hospitalization report (adjustment 
disorder), May 1992: X-rays of the knees 
and ankles were reported as being normal.  

Bone Scan report, September 1992:  
Multifocal areas of increased uptake 
involving multiple areas including the 
knees and ankle were noted.  The 
impression was an abnormal bone scan 
compatible with inflammatory/degenerative 
joint disease.  

VA joints examination, September 1992:  
The veteran reported a 1986 or 1987 ankle 
injury.  X-rays of the knees and ankles 
were reported as negative.  The examiner 
opined that the veteran's complaints were 
exaggerated, and concluded that, other 
than the right ankle sprain, there was no 
serious orthopedic impairment.  

VA general medical examination, August 
1992:  Pertinent diagnoses: recurrent 
right ankle sprain, chronic pain in both 
knees, and a chronic sprain of both 
ankles.  

Treatment note, April 28, 1993:  A many-
year history of right ankle instability 
was reported as well as a recent twist 
and fall episode involving the left leg.  
It was indicated that the veteran had 
left knee instability secondary to his 
right leg problems.  

An April 1993 x-ray of the left foot was 
reported as normal.  

Treatment note, April 29, 1994: The 
impression was a right lateral collateral 
injury; questionable ACL laxity of the 
left knee, and left ankle instability.  

Treatment note, July 28, 1994:  The 
veteran indicated instability in both 
knees.  The impression was bilateral knee 
pain with mild laxity "which is felt to 
be physiologic."  

VA joints examination, October 1994:  The 
veteran reported a history of a right 
ankle injury in 1976 and a sprained left 
ankle two or three years prior.  On 
examination, the diagnosis was mild 
degenerative joint disease at the knee 
and ankle.  

VA foot examination, October 1994: The 
diagnosis was loss of right foot function 
and sensation from a previous injury.  

October 1994 x-rays of the left knee were 
described as negative.  X-rays of the 
left ankle revealed post-traumatic 
degenerative changes.  

X-rays of the left knee taken in October 
1995 were normal.  

VA general medical examination, May 1996: 
The veteran reported a history of a left 
knee injury in 1978.  Examination 
revealed instability of the left knee 
with some bulging over the upper tibia, 
suggestive of spur formation.  It was 
opined that there was evidence of an old, 
long-standing injury.  

The examiner diagnosed left knee 
instability "which is not related to his 
ankle condition."  Also diagnosed was a 
"fairly recent" osteoarthritis of the 
left toe.  The examiner further opined 
that the veteran was "prone to 
exaggeration."  

A May 1996 x-ray of the left knee was 
noted as being negative.  X-rays of the 
left ankle revealed a questionable 
osteochondral-type fracture or 
osteochondritis dissecans involving the 
talar dome laterally.  Tiny bone 
fragments posterior to the tibiotalar 
joint "could represent sequella of remote 
trauma."  

Bone scan, June 1996: Multifocal areas of 
increased uptake in the knees and ankles 
were noted as being consistent with 
degenerative/inflammatory disease with no 
clear evidence of progression from the 
previous bone scan.  

Neurological examination, September 1997:  
The impression was recurrent falls 
secondary to sensory deprivation from 
peripheral neuropathy and dystaxia, 
possibly secondary to sensory deprivation 
and possible cerebellar dysfunction from 
remote use of alcohol.  It was also 
opined that mechanical problems with the 
lower back, left knee, and both ankles 
contributed to his falls.  

The neurological examiner subsequently 
opined in February 1998 that the 
veteran's right ankle injury "could" 
cause left knee and ankle problems 
because of compensatory use of the left 
leg.  It was also concluded that he had 
severe arthritis of the knees and ankles, 
and peripheral neuropathy.  

A September 1997 MRI of the left knee 
revealed a defective horn of the lateral 
meniscus suggesting a tear of a previous 
surgical resection.  There was possible 
patellar chondromalacia.  However, this 
study was subsequently found to have 
provided 'not true findings' because the 
veteran's knee was significantly rotated 
which contributed to erroneous images.  

VA bones examination, October 1997:  The 
examiner noted the September 1997 MRI 
results, but did not note the subsequent 
addendum concerning such findings.  The 
pertinent diagnoses were a torn lateral 
meniscus, anterior horn; chondromalacia 
of the patella; attenuation of the 
collateral ligaments; peripheral 
polyneuropathy with sensory and motor 
impairment, resulting in muscle weakness 
of both lower extremities; ataxia with 
frequent falling; and diffuse pain and 
paresthesias.  .

The VA examiner opined that the left 
ankle and left knee impairments were not 
related to the right ankle.  

VA peripheral neuropathy examination, 
October 2000:  A nerve conduction study 
of the lower extremities was "entirely 
normal with no evidence for any 
neuropathy."  The examiner opined that 
the veteran's right ankle disability 
could produce some excessive 
weightbearing on the left side but could 
not produce bilateral sensory loss as 
described by the veteran.  

VA orthopedic examination, October 2000:  
X-rays of the left ankle revealed early, 
minimal osteoarthritis.  X-rays of the 
left knee were unremarkable.  A history 
of a left anterior horn lateral meniscal 
tear by MRI was noted.  It was also noted 
that there was no objective evidence of 
lower extremity paralysis, and that there 
was no evidence of peripheral neuropathy.  

It was opined that there was no evidence 
that any abnormality of the left lower 
extremity was related to an abnormality 
of a right lower extremity joint.  

It was also noted that that the veteran 
reported needing assistance to get from a 
bed to a chair, and indicated that he was 
wheelchair bound.  Yet, when followed to 
his automobile, the veteran was able to 
transfer independently from his wheel 
chair to the passenger side of the 
vehicle he was traveling in without 
assistance from his wife.  

VA orthopedic examination, March 2001:  
The veteran arrived in a wheelchair and 
was carried to the examining table.  He 
reported having no control over his legs.  

The examiner concluded that the veteran 
had a cruciate deficient of the left 
knee, as well as a tear of the lateral 
meniscus and some laxity of the 
collateral ligaments.  This finding 
appeared to be based on the previous 
September 1997 MRI study.  However, the 
examiner did not mention the addendum to 
this MRI report.  

The examiner concluded that the right 
foot did not aggravate the peripheral 
neuropathy and that the peripheral 
neuropathy did not aggravate the left 
foot, "since he does not demonstrate any 
muscle control in the lower limbs at all 
and apparently is said, at least, not to 
walk on his lower limbs, but to be lifted 
and carried by his relatives."  



Instructions for the Examination

After reviewing the veteran's entire 
medical history (including his military 
medical history), including all pertinent 
medical opinions, the examiner is 
requested to respond to the following:

(a) Does the veteran have a current 
disability(ies) of the left lower 
extremity?  If a disability(ies) is/are 
found, specifically describe such 
disability(ies).  Any necessary studies, 
including an MRI, should be performed in 
answering the above question.  The Board 
again stresses that the only MRI of 
record from September 1997 was indicated 
as being 'not true.'  

Also discuss, if possible, whether the 
objective findings are consistent with 
the veteran's subjective complaints.  

(b) If a current disability(ies) of the 
left leg is/are found, is it at least as 
likely as not that such disability(ies) 
was/were originally incurred during 
military service?  In answering this 
question, the examiner should discuss 
whether there is a relationship between 
the current left leg disability(ies) and 
the March 1978 left knee injury.  

(c) If a current disability(ies) of the 
left leg is/are found, is it at least as 
likely as not that such disability(ies) 
is/are proximately due to or the result 
of the service connected right ankle 
disability, and if not, then whether, and 
to what degree, if any, it was aggravated 
by the service-connected right ankle 
disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  If such aggravation is 
determined to have taken place, the 
examiner must address the following 
medical issues: 

(i)	The baseline manifestations 
which are due to the effects of 
the nonservice-connected left 
leg disability(ies); 

(ii)	The increased manifestations of 
the left leg disability(ies) 
which, in the examiner's 
opinion, are proximately due to 
service-connected right ankle 
disability based on medical 
considerations; and 

(iii)	The medical considerations 
supporting an opinion that 
increased manifestations, if 
found, of the left leg 
disability(ies) are proximately 
due to the service-connected 
right ankle disability.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



